Order, Supreme Court, Bronx County (Geoffrey D. Wright, J.), entered on or about February 23, 2010, which denied defendants’ motion to vacate an order, same court (Dianne T. Renwick, J.), entered on or about April 17, 2008, setting the valuation of the subject real property and to stay the scheduled closing on the property, unanimously affirmed, with costs.
Defendants failed to assert a basis for vacating the April 17, 2008 order, which valued the property based on an average of three court-ordered appraisals and directed a sale despite outstanding unresolved collateral issues. In issuing the valuation order, the court did not ultimately exceed the authority granted to it by the parties to value the properties pursuant to the appraisals. That the valuation was based on three competing appraisals rather than two, does not violate the agreement because the parties specifically agreed to defer valuation to the Court. Concur — Gonzalez, EJ., Saxe, Catterson, Acosta and Manzanet-Daniels, JJ.